Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 1 of 12 Page ID #:1519
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 2 of 12 Page ID #:1520
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 3 of 12 Page ID #:1521
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 4 of 12 Page ID #:1522
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 5 of 12 Page ID #:1523
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 6 of 12 Page ID #:1524
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 7 of 12 Page ID #:1525
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 8 of 12 Page ID #:1526
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 9 of 12 Page ID #:1527
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 10 of 12 Page ID
                                  #:1528
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 11 of 12 Page ID
                                  #:1529
Case 2:16-cv-00237-JAK-GJS Document 145 Filed 11/15/19 Page 12 of 12 Page ID
                                  #:1530
